Citation Nr: 1419968	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-34 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran appeared for a video hearing in December 2009 with a Veterans Law Judge no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  In March 2013, the Veteran was asked if he wanted to have another hearing.  The Veteran responded by indicating that he did not want to appear at a hearing and to consider his case on the evidence of record.  Therefore, the Board will proceed with adjudication.


FINDINGS OF FACT

The evidence shows that the Veteran has a congenital lung disability of Mounier-Kuhn syndrome, and there is no clear and unmistakable evidence that the disability was not aggravated during service as the evidence shows that it is at least as likely as not that the disability was aggravated in progression due to exposure to herbicides during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his currently diagnosed lung disability is due to herbicide exposure he incurred during his service in the Republic of Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 C.F.R. § 3.307(a)(6(iii) (2013).  

To established service connection based on that presumption, the evidence must show manifestation of a presumptive disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2013).

The following diseases are associated with herbicide exposure for purposes of the presumption:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (Apr. 11, 2014).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence shows that the Veteran was stationed in the Republic of Vietnam during the applicable period.  A response from the Personnel Information Exchange System (PIES) confirms that the Veteran served in Vietnam from August 1966 to August 1967.  Therefore, exposure to herbicide agents during service is conceded.

As the Veteran has been diagnosed with a lung disability, specifically Mounier-Kuhn Syndrome, that is not one the conditions for which service-connection may be presumed, he is not precluded from pursuing his service connection claim on a theory of direct service connection as a result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164(1999).

The Veteran has reported that he has had a respiratory condition since separation for service.  However, the first documented treatment for a respiratory condition is a November 1983 private treatment note that showed the Veteran had a cough and chronic congestion.  

A January 1985 private treatment note shows that the Veteran had a history of cough and chest congestion for the past eight years, that consisted of coughing and asthma.  The private physician also reported that the Veteran produced phlegm in the amount of one fourth a cup per day.

A June 1999 private doctor's letter diagnoses tracheobronchomegaly.

A January 2000 private doctor's letter notes that the Veteran had a 25 year history of chronic lung problems and had been diagnosed with tracheomalacia and bronchiectasis.

A December 2007 private doctor's letter notes that the Veteran had been under the doctor's care since February 1988.  The physician reported that the Veteran had Mounier-Kuhn Syndrome that had no exact etiology.  The physician opined that the Veteran's prior exposure to various different chemicals might have caused damage to the smooth muscle of his airways.

A November 2009 private doctor's letter notes that the Veteran's lung condition had continued to deteriorate due to Mounier-Kuhn Syndrome.  The physician also reported that this condition had a variable course and ultimately progressed on the basis of exposure to toxic fumes or smoke.  The physician further opined that although Mounier-Kuhn Syndrome had a variable clinical course, it was certainly possible that the Veteran's exposure to Agent Orange during service may have significantly contributed to an accelerated lung injury.

In May 2011, the Veteran underwent a VA examination concerning his claim of entitlement to service connection for a lung disability.  The VA examiner opined that the Veteran's pulmonary symptoms, which eventually resulted in the diagnosis of Mounier-Kuhn Syndrome, manifested many years after military service therefore it was less likely than not that the current pulmonary condition was related to, caused by, or exacerbated by active service or possible exposures while on active duty.  

In September 2013, the Board requested a Veterans Health Administration (VHA) opinion from a VA medical specialist regarding whether the Veteran's Mounier-Kuhn Syndrome was etiologically related to his service, to include exposure to herbicides. 

In November 2013, the Board received a response from a staff pulmonologist at a VA Medical Center who, after reviewing the claims folder, determined that it was possible that the Veteran's underlying congenital condition of Mounier-Kuhn Syndrome symptoms could have been further exacerbated by the exposure of Agent Orange during service in Vietnam.

The Board has given consideration to both the positive and negative evidence of record, specifically, the November 2009 private opinion and the November 2013 VHA opinion, and finds the overall evidence to be at least in relative equipoise on the question of whether a connection has been demonstrated between the Veteran's exposure to herbicides during active service and the aggravation of Mounier-Kuhn Syndrome.  Both the November 2009 private opinion and the November 2013 VHA opinion were based on a thorough and detailed examination of the Veteran and were each supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Furthermore, both private medical opinion and VHA medical opinion directly addressed the issue on appeal.

The evidence shows that the Veteran's Mounier-Kuhn Syndrome is a congenital condition.  However, the evidence also shows that it is at least as likely as not that the progression of Mounier-Kuhn Syndrome was aggravated during service by exposure to herbicides.  38 C.F.R. § 3.306 (2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).  Therefore, resolving all reasonable doubt in favor of the appellant, the Board finds that lung disability was incurred in or cause by his active service. Therefore, service connection for aggravation of a lung disability is established.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for aggravation of a lung disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


